Citation Nr: 0947065	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from February 9, 1951, to 
February 8, 1955, and from February 15, 1955, to March 31, 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Initially, the Board notes that in July 1995, the RO denied 
the Veteran's claim of service connection for a larynx 
problem, to include as due to herbicide exposure.  In 
November 2007, the Veteran filed a claim for service 
connection for throat cancer, which was diagnosed as 
esophageal carcinoma.  In November 2007, the RO notified the 
Veteran that this claim had been previously denied by the RO 
in July 1995, and that he needed to submit new and material 
evidence in order to reopen the previously denied claim.  The 
Board finds that this conclusion by the RO is not accurate as 
the claim for esophageal carcinoma is different than a claim 
for a larynx problem.  As such, the issue must be addressed 
on a de novo basis.  In this regard, the Board finds that a 
remand is required so that the RO may satisfy VA's duty to 
notify and assist the Veteran with his claim pursuant to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

Additionally, as to the issues of service connection for 
bilateral hearing loss, tinnitus, and hypertension, after a 
thorough review of the record, the Board finds that while the 
RO provided the Veteran with a VCAA letter in December 2004 
that was responsive to his claims on these issues, the letter 
did not address what the evidence must show in order to 
establish entitlement to service connection on a direct 
basis.  As such, the Board concludes that this notice must be 
provided to the Veteran prior to adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should send the Veteran a notice 
letter, in accordance with the VCAA, 
addressing his claims for service 
connection for esophageal cancer, to 
include as secondary to herbicide 
exposure; bilateral hearing loss;  
tinnitus; and hypertension.  In addition 
to the requirements established in the 
VCAA, the letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then adjudicate the 
Veteran's claim for service connection for 
esophageal cancer, to include as secondary 
to herbicide exposure, on a de novo basis.  
The RO/AMC shall also readjudicate the 
Veteran's claims for service connection 
for bilateral hearing loss, tinnitus, and 
hypertension.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



